PER CURIAM.
In this case a jury was waived by stipulation in writing, and the cause was submitted to and tried by the court. A special finding of facts and conclusions of law were entered, and to the effect that the plaintiff below, defendant in error here, was an innocent purchaser for value and without notice, either in fact or in law, of any irregularity attending the issuance or disposition of the bonds in question. On' the facts as found, we agree with the trial judge, and his judgment is affirmed.